DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  “orifice, configured such that once installed, to be parallel to an axis of a generator with which the wedge is configured for use” should read --orifice to be configured such that it is parallel to an axis of a generator with which the wedge is configured for use, once it is installed in the generator-- or -- orifice to be configured such that, once installed in a generator with which the wedge is configured for use, it is parallel to an axis of the generator-- or similar language. The current claim language is not grammatically correct.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Patel (US2016/0043613A1).
Patel reads on the claims as follows (see Figs. 1, 2 and 4):
Claim 1. A method of making a wedge (106), comprising additively manufacturing (para. [0025]) the wedge to have a plurality of outer walls (112 as well as the two end walls seen in Fig. 3) and at least one fluid orifice (see Fig. 4; clearly, connection between 140 and 106 requires orifices through the two axial end walls of the wedge) defined by at least one of the plurality of outer walls (see Fig. 4) and extending through at least one of the plurality of outer walls to receive a fluid (“oil”, para. [0028]) from a shaft of a generator to port the fluid through the at least one of the plurality of outer walls.
Claim 2. The method of claim 1, wherein additively manufacturing the wedge further includes additively manufacturing the wedge to cause the at least one fluid orifice, configured such that once installed, to be parallel to an axis of a generator with which the wedge is configured for use. See Fig. 4. 
Claim 3. The method of claim 1, wherein additively manufacturing the wedge further includes additively manufacturing the wedge to have a wedge channel (the space inside the wedge) configured to receive the fluid and to port the fluid to the at least one fluid orifice (the orifice connecting to the lower 140).
It is deemed readily apparent that the wedge of Fig. 4 has axial end walls, as the wedge of Fig. 3, but with an orifice in each of the axial end walls, for connection with oil cooling ports 140. However, if applicant disagrees, it is nevertheless deemed such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, since the only modification relative to the embodiment of Fig. 3 would be the addition of another orifice (at the upper axial end of the embodiment of Fig. 3), to allow coolant to pass through the wedge. Such a modification would have had predictable results. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Patel.
Patel discloses the claimed invention, except for additively manufacturing the wedge to have an integral transfer tube configured to port the fluid to the at least one fluid orifice. Patel discloses attaching oil cooling ports 140 to the wedge (see para. [0028]).
However, since Patel already forms the wedge by additive manufacturing, it is deemed one of ordinary skill in the art would have found obvious an embodiment in which the oil cooling ports 140 are formed integral with the wedge, in order to simplify manufacturing, by forming in one piece by additive manufacturing elements which would otherwise be formed in separate processes.
Response to Arguments
Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Applicant argues “the Office Action fails to show how Patel discloses or renders obvious the ‘at least one fluid orifice defined by at least one of the plurality of outer walls’ as recited by amended claim 1.”
The examiner respectfully disagrees. Applicant appears to imply the end walls in which the at least one orifice is formed is not an outer wall. However, the specification does not include an explicit definition of the term “outer wall”. Under a broadest reasonable interpretation, any wall exposed to the exterior of an object can be considered an outer wall. Therefore, the two axial end walls in Patel can certainly be considered outer walls, and the claim limitations are therefore anticipated by/rendered obvious in view of Patel.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729